By the Court, Crockett, J.:
By the fourth section of the Homestead Act of the United States, approved May 20th, 1862 (12 Statutes at Large, 392), it is provided that “no lands acquired under the provisions of this Act shall, in any event, become liable to the satisfaction of any debt or debts contracted prior to the issuing of the patent therefor. ”
The only question presented on this appeal is, whether a homestead claim perfected by a patent under the Act of Congress, and afterward conveyed by the patentee to another person, is exempt from execution and sale for a debt contracted by the patentee prior to the issuing of the patent, and which had been reduced to judgment before the conveyance.
The theory of the defendants is, that after the patent" issues and the title has fully vested in the patentee, the power of the Federal Government over the land has ceased, and Congress has no authority to exempt it from execution for antecedent debts. If this theory be sound, Congress has made an abortive effort to protect from seizure and sale, for antecedent debts, homesteads granted to actual settlers on the public lands. But we think it is not sound. Under the Federal Constitution, Congress is vested with the exclusive power to manage and dispose of the public lands. It may dispose of them in such a manner, on such terms and conditions, and subject to such restrictions and limitations as in its judgment will best promote the public welfare. In furtherance of what is deem*351ed a wise policy, teáding to encourage settlement, and to develop the resources of the country, it invites the heads of families to occupy small parcels of the public land, and agrees with them, that if they will reside upon the land for the period of five years, they shall receive the title in fee, discharged of all debts of this character, before then contracted. To deny to Congress the power to make a valid and effective contract of this character with the homestead claimant would materially abridge its power of disposal, and seriously interfere with a favorite policy of the government, which fosters measures tending to a distribution of the lands to actual settlers at a nominal price.
' Judgment affirmed. Remittitur forthwith.
Mr. Justice McKinstey dissented.